DETAILED ACTION



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The term "narrow" in claims 1, 2 and 10 is a relative term which renders the claim indefinite.  The term "narrow" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
Specifically, it is unclear if the extended portion is supposed to be narrower than one of the ends, the shaft, the tip or narrower than some arbitrary measurement. 
For examination purposes, “narrow” will be examined as “a hollow extended portion which is narrower than the shaft”, for claim 1 and “an extended portion which is narrower than the first end”, which appears to be consistent with the disclosure of the invention. 
Claims 2-10 are rejected accordingly for being dependent on claim 1, either directly or indirectly. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

__________________________________________________________________
Claims 1, 6, 7 and 9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4 and 9 of U.S. Patent No. 10,308,005 in view of RUFF et al. (US 2005/0161961)
With respect to claim 1, U.S. Patent No. 10,308,005 claims a tool for applying items, said tool comprises a first and second distal end with a wax tip on said first end and a hollow conical extending portion on said second end (e.g., hollow narrow extending portion). The tool further comprises a hollow connector located within said hollow shaft (Claim 1). U.S. Patent No. 10,308,005 does not explicitly claim that the first and second ends are necessarily coupled by the shaft. RUFF et al. discloses a hand-held pick-and-place apparatus (Title; Abstract) having an adhesive on one end and an extending portion, 72, (Paragraphs [0064]-[0067]) on the other (Paragraphs [0029]-[0039]). The tool further comprises a hollow body, 20, that the adhesive and extending portion are attached to, on opposite ends thereof (Paragraph [0055]; Figures 1 and 2) and thus the first and second ends are coupled by the shaft. It would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention, to couple the first and second ends to the hollow shaft of U.S. Patent No. 10,308,005, as is disclosed by RUFF et al. so that the ends are mutually held by the hollow body in a manner that allows that device to be hand-held and the user to flip the device between the pick side of the device and the place side of the device during use. 
Claims 6 and 7 are rejected by claim 9 of U.S. Patent No. 10,308,005. 
Claim 9 is rejected by claim 4 of U.S. Patent No. 10,308,005. 



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

_______________________________________________________________
Claims 1-10 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over RUFF et al. (US 2005/0161961) in view of DEN HAMER (US 3,797,875).
With respect to claim 1, RUFF et al. discloses a hand tool (Abstract; Figure 5A) comprising a first end, 22, and a second end, 24, coupled by a shaft, 20 (Paragraphs [0029]-[0031]; Figure 2); the first end comprises an adhesive tip, 30, and the second end comprises a narrow extending portion, 74 (Paragraphs [0029], [0038] and [0060]-[0062]; Figure 2, 7 and 7A). 
RUFF et al. discloses that the narrow extending portion  and center section, 62, include ends which comprise complementary interconnecting elements by interference fit or snap fit such as by introduction of a protruding feature into a corresponding recess or threaded portions (Paragraph [0061]). While RUFF et al. does not explicitly specify that the recessed portion is in the narrow extending portion (i.e., hollow narrow extending portion), the courts have generally held that mere reversal of parts is an obvious modification. See, In re Gazda, 219 F.2d 449, 104 USPQ 400 (CCPA 1955). MPEP 2144.04, VI, A. Thus, it would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention, to provide the recessed connection portion on the narrow extending portion of RUFF et al. such that the center section can be secured to the narrow extending portion. 
RUFF et al. does not specifically disclose that the adhesive is a wax. However, DEN HAMER  discloses that the adhesive is wax and is able to hold objects but also to release them when desired (Column 1, lines 55-67). Therefore, it would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention, to use wax as the adhesive of RUFF et al., as taught by DEN HAMER, such that the objects can be adhered and released as desired. 
RUFF et al. discloses that the shaft is hollow and comprises a connector, 28, located within the shaft (Paragraphs [0031] and [0030]; Figure 2). 
With respect to claim 2, RUFF et al. discloses an adaptor, 62”, and the extended portion is coupled to the adaptor (Paragraphs [0060]-[0062]; Figure 2, 7 and 7A). 
With respect to claim 3, RUFF et al. discloses that the adaptor is removable (Paragraphs [0067]-[0068]). 
With respect to claim 4, RUFF et al. further discloses an adaptor cover, 29, which couples and secures the adaptor (Paragraph [0057]). 
With respect to claim 5, RUFF et al. discloses that the tip comprises the wax portion (See claim 1) and that the wax portion includes a longitudinally movable element to advance the wax (Paragraph [0043]). RUFF et al. is silent as to the structure of the longitudinally movable element. However, DEN HAMER discloses that the wax portion is held in a tubular portion, such that the wax can be advanced to the end of the device upon demand (Column 2, lines 10-30 and lines 40-45; Figures 1 and 2). Therefore, it would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention, to include a tubular portion with the wax tip of RUFF et al., as taught by DEN HAMER such that the wax can be advanced as desired to the end of the device when the previously exposed wax becomes unusable. 
With respect to claim 6, RUFF et al. discloses that the wax tip includes a conical shape (Paragraphs [0035] and [0044]). 
With respect to claim 7, DEN HAMER discloses that the wax is on the inside of the tube (Figures 1 and 2; Column 2, lines 10-30 and lines 40-45). Thus, the wax represents a coating on said inside of said tube. 
With respect to claim 8, RUFF et al. discloses a grommet, 30, which secures the wax tip within the connector (Figures 2 and 2A; Paragraphs [0037]-[0039]). 
With respect to claim 9, DEN HAMER  discloses that the adhesive is wax and is able to hold objects but also to release them when desired (Column 1, lines 55-67). Colors of the wax, such as red and green, are aesthetic design changes. The courts have generally held that matters related to ornamentation only which have no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art. See, In re Seid, 161 F.2d 229, 73 USPQ 431 (CCPA 1947). MPEP 2144.04, I. 
With respect to claim 10, RUFF et al. discloses that the shaft is hollow and comprises a connector, 28, located within the shaft (Paragraphs [0031] and [0030]; Figure 2); the wax tip includes a conical shape wax portion (Paragraphs [0035] and [0044]; Figure 4A). The tool further comprises a grommet, 30, which secures the wax tip within the connector (Figures 2 and 2A; Paragraphs [0037]-[0039]); an adaptor, 62”, and the extended portion is coupled to the adaptor (Paragraphs [0060]-[0062]; Figure 2, 7 and 7A); an adaptor cover, 29, which couples, secures and covers the adaptor (Paragraph [0057]). The extended portion extends through the adaptor cover (Figures 1, 2, 7 and 7A; Paragraphs [0064]-[0068]). 
RUFF et al. discloses that the tip comprises the wax portion (See claim 1) and that the wax portion includes a longitudinally movable element to advance the wax (Paragraph [0043]). RUFF et al. is silent as to the structure of the longitudinally movable element. However, DEN HAMER discloses that the wax portion is held in a tubular portion, such that the wax can be advanced to the end of the device upon demand (Column 2, lines 10-30 and lines 40-45; Figures 1 and 2). Therefore, it would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention, to include a tubular portion with the wax tip of RUFF et al., as taught by DEN HAMER such that the wax can be advanced as desired to the end of the device when the previously exposed wax becomes unusable. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX B EFTA whose telephone number is (313)446-6548. The examiner can normally be reached 8AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Tucker can be reached on 571-272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEX B EFTA/Primary Examiner, Art Unit 1745